Citation Nr: 1517825	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  08-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides.

2.  Entitlement to an initial, compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from June 1973 to June 1977.  See 38 C.F.R. § 3.7(h).  He also served as a member of the Coast Guard Reserve and Oregon Army National Guard, to include periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) after June 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2004 and May 2010 RO rating decisions.

In the August 2004 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, type II diabetes mellitus, claimed as due to exposure to herbicides, left knee disability, right knee disability, and disability of the cervical spine.  In November 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In a May 2010 rating decision, the RO denied a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO with regard to the matters for which an appeal had then been perfected.  A transcript of that hearing is of record.

During the June 2010 Board hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304.  Included with the evidence was a statement wherein the Veteran expressed disagreement with the RO's May 2010 denial of a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.

In October 2010, the Board denied service connection for bilateral hearing loss, tinnitus, left knee patellofemoral syndrome, right knee patellofemoral syndrome, and chronic cervical spine strain.  The Veteran's claim for service connection for type II diabetes mellitus, claimed as due to exposure to herbicides, was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In addition, as the Veteran had not been furnished a SOC on the issue of a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, the Board instructed the RO to issue a SOC pertaining to that issue and to afford the Veteran an appropriate opportunity to file a substantive appeal as to that issue.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In May 2011, the RO furnished the Veteran a SOC on the issue of a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.  The Veteran filed a VA Form 9 in June 2011, thereby perfecting an appeal of that matter.  On the VA Form 9, he checked a box indicating his desire for a Board hearing at the RO.

After taking further action, the RO continued to deny the Veteran's claim for service connection for type II diabetes mellitus (as reflected in a January 2012 supplemental SOC (SSOC)).  The RO also continued to deny a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.

In March 2012, the RO wrote the Veteran and asked him if he still desired to have a Board hearing, as requested in his June 2011 substantive appeal.  In correspondence received later that month, the Veteran cancelled his hearing request.  Thereafter, the RO returned the matters on appeal to the Board for further appellate consideration.

In a November 2012 decision, the Board noted, with respect to the Veteran's claim for a compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, that the RO had granted service connection and an initial noncompensable rating for that disability by a rating decision entered in May 2009.  The Board observed that the Veteran had not appealed that decision; however, in November 2009, he submitted a report from a private care provider in support of his claim.

Inasmuch as the November 2009 report contained findings relevant to the rating of the Veteran's disability, and was received within one year of the RO's May 2009 decision, the Board concluded that the appeal of this issue was best viewed as involving disagreement with the initial rating assigned following the grant of service connection.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the Board characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

With respect to the Veteran's claim for service connection for type II diabetes mellitus, the Board noted that the Veteran had advanced alternate theories in support of his claim.  Specifically, he alleged that his type II diabetes mellitus was due to exposure to herbicides, and also alleged that his diabetes mellitus was incurred in or aggravated by service, to include as due to stress associated with his military duties.

The Board denied service connection for type II diabetes mellitus as due to exposure to herbicides.  The Veteran's claim for service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides, and the claim for an initial compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, were remanded to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a May 2013 SSOC) and returned those matters to the Board for further appellate consideration.

In October 2013, the Board again remanded the claims remaining on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After taking further action, the AMC continued to deny the claims (as reflected in a February 2014 SSOC) and returned these matters to the Board for further appellate consideration.

In March 2014, the Veteran's submitted additional lay and medical evidence in support of his appeal, without a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ)   See 38 C.F.R. §§ 20.800, 20.1304.

In August 2014, the Board again remanded the claims remaining on appeal to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claims (as reflected in a December 2014 SSOC) and returned these matters to the Board for further appellate consideration.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.

The Board's decision addressing the matter of the Veteran's entitlement to an initial, compensable rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, is set forth below.  The matter of his entitlement to service connection for type II diabetes mellitus on any basis other than as due to exposure to herbicides is addressed in the remand following the order; that matter is again being remanded to the AOJ.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Since the January 20, 2004 effective date of the award of service connection, the Veteran's service-connected bilateral eye disability has been manifested by complaints of dryness, light sensitivity, and pain, with an objectively reduced tear meniscus; his disability is not manifested by impairment of visual acuity or loss of visual field.

3.  The Veteran's service-connected bilateral eye disability has not been shown to be so exceptional or unusual as to render the criteria for rating the disability inadequate; nor has a claim for a total disability rating based on individual unemployability (TDIU) due to the Veteran's eye disability reasonably been raised.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, are met from January 20, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7 (2014); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a February 2010 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a compensable rating for his service-connected bilateral eye disability, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2010 RO rating decision reflects the initial adjudication of the Veteran's claim after issuance of the February 2010 letter.  Hence, the February 2010 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA eye examinations, as well as service, VA, and private medical treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and other individuals, on his behalf.

As regards the prior remands of this matter (in November 2012, October 2013, and August 2014), the Board finds that the AOJ has substantially complied with their directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Outstanding VA treatment records have been procured; relevant records of private medical treatment have been obtained to the extent possible; and the Veteran has undergone further examination and testing for purposes of assessing the severity of his disability.  No additional AOJ action to further develop the record on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The criteria for rating disabilities of the eyes were revised, effective December 10, 2008.  However, the revised criteria are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008) (Applicability Date).  As the Veteran's claim was filed in January 2004, the revisions do not apply in this case.

As noted previously, in a May 2009 rating decision, the AOJ granted service connection and an initial zero percent (noncompensable) rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms.  The rating was assigned under former 38 C.F.R. § 4.84a, Diagnostic Code 6099-6079 (rating by analogy to impairment of central visual acuity), effective January 20, 2004.  See 38 C.F.R. § 4.27 (explaining the use of hyphenated diagnostic codes).

In this regard, the Board notes, as an initial matter, that the Veteran's disability (in essence, unhealed injuries of the eyes) is a listed condition under former 38 C.F.R. § 4.84a, Diagnostic Code 6009.  As such, the disability is more properly evaluated under that diagnostic code, rather than by analogy under former Diagnostic Code 6099-6079.  See 38 C.F.R. § 4.20 (indicating that rating by analogy is only permissible when the disability in question is an unlisted condition).

Under former Diagnostic Code 6009, unhealed injuries of the eyes, in chronic form, are to be rated from 10 to 100 percent for impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.

In this case, the evidence reflects, among other things, that the Veteran was examined for VA compensation purposes in July 2004, by a private ophthalmologist.  The Veteran reported that his eyes had become progressively light sensitive over time; that he wore sunglasses outside; that when he was outside with sunglasses, he would have to take Ibuprofen after about four hours because his eyes hurt so badly; that he also wore a lighter shade of sunglasses inside; that he felt his eyes had slowly become more dry; that he developed some floaters which had been stable in number for quite a while; and that he used artificial tears about eight times per day.

On examination, the Veteran was found to have uncorrected visual acuity for distance of 20/25 in the right eye, and 20/20 in the left eye, with best-corrected visual acuity of 20/20, bilaterally.  Testing revealed normal visual fields.  Eye movement was full and normal; intraocular pressure by applanation was 15 mm Hg in each eye; pupils were equal and reacted normally, with no afferent pupillary defect; eyes were externally symmetrical; lids and lashes were clear and clean; lower punctums were open; conjunctivae were normal; corneas were clear, with deep and clear anterior chambers; examination of the fundus revealed excellent nerve tissue, with normal maculae, no retinopathy, and slightly large disc and cup on the right; and the peripheral retina was noted to look all right by indirect ophthalmoscopy.  There was a slight haze of the lens, which was described as normal for age; the tear meniscus was small; and there were slight mucus particles in the tear film.  The clinical assessment was that the Veteran had photophobia and adult-onset diabetes mellitus, without retinopathy.  The examiner felt that there were no findings to indicate that the Veteran would be more light sensitive than any other person.

A February 2005 letter from a private optometrist, W. Dale Rowe, O.D., reflects that the Veteran presented for treatment in June 2003 and July 2004 with a history of blurred distance and near vision and light sensitivity.  On examination, he was found to be mildly myopic and moderately presbyopic, with correctable visual acuities of 20/20, bilaterally.  He was also found to be moderately photophobic.  Eye muscle, pupillary response, and field of vision were all normal, as was biomicroscopic evaluation, intraocular pressures, and dilated fundus evaluation.  The clinical impression was that the Veteran suffered from myopia, presbyopia, and photophobia.  The Veteran was prescribed progressive bifocal lenses with a photochromatic lens, to be worn on a full-time basis.  He was informed that the lenses might not be dark enough to correct his photophobia when driving, and that polarized sunglasses might be required.

In an April 2008 letter (erroneously dated April 2007), Dr. Rowe indicated that the Veteran had moderate, bilateral photophobia that could be attributed to a documented chemical burn during service.  Dr. Rowe explained that the chemical burn disrupted the cornea and conjunctival epithelium, altered the tear composition, and resulted in permanent cornea and conjunctival damage that, while not causative of any loss of vision, left the Veteran with residual dry eye symptoms and light sensitivity.  Dr. Rowe indicated that the treatment for this condition (referred to as chemical keratitis) included ocular lubricants and sunglasses with glare and ultraviolet protection.

In an October 2009 letter, Dr. Rowe noted that he last examined the Veteran in February 2009.  Dr. Rowe indicated that, at that time, the Veteran's visual acuity was corrected to 20/20, bilaterally, but he reported that the foreign body sensation in his eyes was getting worse, as was the photophobia, and both eyes exhibited a reduced tear contact time due to a tear deficiency as well as an inferior keratitis (cornea dry out).  Dr. Rowe clarified that the Veteran suffered from a dry eye/tear insufficiency problem that resulted in a keratitis and caused moderate-severe bilateral photophobia.  It was noted that the Veteran's symptoms corresponded with clinical observations, inasmuch as his tears did not adequately lubricate his cornea and conjunctivae and he was left with dry, exposed areas which were responsible for his foreign body symptoms and photophobia.  It was also noted that the Veteran was managing his dry eye symptoms with drops used three times daily, that photophobia continued to be his main problem, and that he was wearing transitional, photosensitive lenses, as well as prescription sunglasses on a full-time basis.  It was Dr. Rowe's belief that the Veteran would need to use a combination of eye drops, gels, and ointments to provide the needed level of lubrication, and that he would continue to need ultraviolet and glare protection as long as he lived.

A March 2010 letter from a private ophthalmologist, D.E. Bustos, M.D., reflects that Dr. Rowe referred the Veteran for further evaluation.  According to the letter, the Veteran reported that his most bothersome symptom was a dry, painful feeling, most notably in the lateral canthal regions, but that it was followed closely in severity by photophobia.  The Veteran indicated that he had persistent symptoms even though he had tried multiple dry eye treatments in the past, that he was using artificial tears eight to ten times per day, and that he found that wearing dark glasses helped with photophobia but did not alleviate it.

On examination, the Veteran's visual acuity with glasses was 20/20, bilaterally.  His external examination, extraocular motility, ocular alignment, and pupillary examination were all unremarkable.  A slit lamp examination was significant for Meibomian dysfunction and a dysfunctional tear state with a tear break-up time of less than one second, bilaterally.  He also had oily tear film debris, low tear lake, and mild nuclear sclerosis, bilaterally.  Schirmer's with anesthesia was 4 mm. in the right eye and 2 mm. in the left eye.

Dr. Bustos opined that the Veteran's symptoms were multifactorial in nature, in that he had photophobia and dry eyes attributable to chemical exposure, as well as keratoconjunctivitis sicca and Meibomian gland dysfunction.  The plan was to begin treating his Meibomian gland dysfunction with hot compresses and eyelid scrubs on a daily basis, and to have him use artificial tears at least four times per day.  The Veteran was advised that using artificial tears with preservatives more than five times per day could actually further irritate his eyes; as such, he was instructed to use a preservative-free artificial tears if used more frequently than that.

Later in March 2010, the Veteran was examined for VA compensation purposes by the private ophthalmologist who had previously examined him in July 2004.  The Veteran reported that his eyes felt very dry, especially in the lateral corners; that they itched, burned, and felt like sand paper; that he experienced a scintillating collection of lights around his vision, with blurry vision, several times per week, usually lasting 15 seconds or so and occurring mostly while reading; that he experienced a burning and stinging sensation in his eyes when he had to concentrate on reading or a computer for 15 minutes or longer; that his sensitivity to light had become even worse over the last five or six years; that he wore sunglasses whether it was cloudy or bright; that night driving was difficult due to oncoming headlights; that he preferred to sit with his back to open windows while indoors; that he used thick artificial tears; and that ointments also seemed to help.

On examination, the Veteran was found to have uncorrected visual acuity for distance of 20/25 in the right eye, and 20/20 in the left eye, with best-corrected visual acuity of 20/15, bilaterally.  Testing revealed normal visual fields.  Eye movement was full and normal; pressure by applanation was 19 mm Hg in each eye; pupils were equal and reacted normally, with no afferent pupillary defect; eyes were externally symmetrical; lids and lashes were clear and clean; conjunctivae were normal, with no palpebral or conjunctival inflammation, no scar tissue, and no shortening of the conjunctival cul-de-sac; tear meniscus was average in size; lower punctums were average size and open; fluorescein revealed a few punctate changes near the six o'clock limbus; tear breakup time was 8 to 10 seconds, bilaterally; corneas were clear, with deep and clear anterior chambers and clear lenses and vitreous; examination of the fundus revealed excellent tissue, with normal maculae; and the peripheral retina was noted to be normal, bilaterally.  The clinical assessment was that he had dry eye syndrome and a history of exposure to tricholoroethylene in service.  The examiner opined that the Veteran's eyes were normal for his age, and that the dry eye syndrome and photophobia were not caused by or a result of chemical exposure in service.

Statements from three coworkers, received in April 2010, reflect the coworkers' observation that the Veteran was exhibiting increasing difficulty using a computer monitor for even moderate periods of time, due to a reported burning sensation in his eyes, and that he had to take fairly frequent breaks to let his eyes recuperate.  The coworkers also noted that full illumination of office lights seemed to bother the Veteran's eyes, that he increasingly relied on the use of sunglasses while outdoors, and that the problems with the Veteran's eyes had increased in severity over the last 10 to 12 years.
 
Clinical records dated in April 2011 and May 2012 reflect that the Veteran's dryness and photophobia were reported to be getting worse.

Statements from acquaintances, received in November 2013 and December 2013-including some who previously submitted statements in April 2010-reflect the acquaintances' further observations that the Veteran's condition had progressed to the point that accommodations were made to his work station, including increasing the size of his monitor and decreasing the amount of direct sun light and other light in his work space.  The acquaintances also noted that the Veteran used sunglasses when outside or operating vehicles, and that he generally kept the lighting in his home dim due to his sensitivity.

In a December 2013 letter, Dr. Rowe indicated that the Veteran continued to suffer from keratitis and bilateral, moderate photophobia as a result of toxic keratoconjunctivitis sicca; that his symptoms included continued pain and burning, along with moderate-severe light sensitivity; that he continued to treat the dry eye/keratitis with ocular lubricants; and that his condition was stable at a moderate level as long as he continued use of ocular drops and sunglasses.

In February 2014 statements, acquaintances of the Veteran provided observations to the effect the Veteran complained that even moderate times spent looking at a computer monitor cause him to experience a burning sensation, necessitating fairly frequent breaks to allow his eyes to recuperate; that he had become increasingly reliant on lowered light conditions in his office; that he relied heavily on the use of sunglasses while outdoors; and that his difficulties had increased over time.

In a March 2014 letter, Dr. Rowe reported that he had examined the Veteran in February 2014.  Dr. Rowe indicated that the Veteran continued to suffer from keratoconjunctivitis sicca (dry eye) and photophobia; that, as the condition continued to increase in severity, his symptoms of foreign body and photophobia continued to escalate; and that the Veteran now reported that his quality of life was affected on a daily basis.  It was noted that the Veteran reported that his current artificial tear regimen was not working, and that he could not drive at night or use a computer for any length of time.  It was also noted that the Veteran reported that his eyes "hurt so bad they feel like they can't be opened."

On examination, the Veteran's visual acuities were 20/25 uncorrected, bilaterally, corrected to 20/20.  His ocular skills were normal, his visual field was full to confrontation, and his pupils were normal.  Biomicroscopic evaluated revealed normal lens, anterior chamber, and scleral health.  He had moderate blepharitis, meibomianitis, and mild punctate keratitis.  His tear analysis revealed a very low tear volume with an unstable tear film.  His tear break-up time was reduced to three seconds in each eye and he stained positive with fluorescein and lissamine green stain.  His retinas were normal, with no sign of any ocular pathology or diabetic retinopathy, and his intra-ocular pressures were 17 mm. Hg, bilaterally.

Dr. Rowe expressed his opinion that the Veteran was suffering from blepharoconjunctivitis, meibomianitis, photophobia, and keratitis, secondary to his underlying dry eye.  Dr. Rowe indicated that it was obvious that the Veteran's condition had increased in severity in the past year; and that it was now affecting the quality of his daily life.  Dr. Rowe prescribed, among other things, Systane Balance drops, to be used twice daily on an ongoing basis, and asked that the Veteran discontinue the artificial tears supplied by the VA.

In October 2014, the Veteran was examined by a VA ophthalmologist.  On examination, the Veteran was found to have uncorrected and corrected visual acuity for distance of 20/40 or better, bilaterally, with uncorrected near visual acuity of 20/70, bilaterally, corrected to 20/40 or better.  Testing revealed no visual field defect.  His pupils were round and reactive to light, with no afferent pupillary defect.  Examination of the anterior chamber, iris, lens, and fundus was normal, bilaterally.  He had no anatomical loss, light perception only, extremely poor vision, corneal irregularity resulting in severe irregular astigmatism, keratoconus, pterygium, corneal transplant, or diplopia of either eye, and tonometry was 17 on the right and 16 on the left.

The examiner noted that the Veteran had a bilateral disorder of the lacrimal apparatus, diagnosed as dry eye syndrome, with tear volume below normal and tear breakup time low (i.e., the tears did not cover the eye very well or for very long after a blink); that he had superficial punctate keratitis, bilaterally, related to his dry eye syndrome, with superficial punctate changes of the corneas due to the poor tear film; that he had inactive, nontrachomatous conjunctivitis of both eyes, with mildly atrophic appearing conjectivae/sclerae; and that he had mild blepharitis, with oily scales along the lash bases that acted as an irritant when they dropped into the eye, exacerbating his symptoms, and inflammation of the lids.  It was noted that none of these conditions resulted in any scarring or disfigurement, that they did not result in any decrease in visual acuity or other visual impairment, and that the Veteran had not had any incapacitating episodes attributable to any eye condition over the past 12 months.

In terms of the functional effects of the Veteran's service-connected dry eye syndrome, the examiner noted that the Veteran suffered from photophobia, eye pain, and blurry vision.  It was noted that the Veteran's light sensitivity ranged from moderate to marked; that he reported using sunglasses any time he was outside or in bright conditions; that he suffered from sandy, gritty, stinging, aching, and burning sensations that were quite variable, depending on many factors, such as air movement, humidity, frequency and type of artificial tears that were or could be used, artificial tears preservatives, duration and quality of sleep, and ability to recondition the eye surface by spending a number of minutes with eyes closed; and that the blurriness he experienced was also variable and subjective, attributable to a poor tear film that did not protect the eyes well from irritants and drying, causing degradation of surface smoothness and clarity and reduced vision.

It was noted that the blurriness the Veteran experienced depended on the job at hand, with blurriness developing more quickly while doing work requiring intense concentration, when blinking slowed down, with the result of the tear film breaking up and allowing small areas of the eyes' surface to dry between blinks, and that the Veteran reported being able to read for only about 10 minutes before needing more artificial tears.  It was also noted that visual blurring occurred due to artificial tears, with thin artificial tears not blurring vision greatly, but not lasting long, and thicker artificial tears blurring vision significantly, but lasting longer.  The examiner noted that, in the Veteran's situation, his thin artificial tears might last 15 to 20 minutes before needing another dose, and his thick artificial tears might last 30 minutes or longer.

In terms of the Veteran's daily life, the examiner noted that the Veteran worked as an audio-visual technician at a community college, keeping equipment and computers working; that he used the thinner artificial tears every 15 to 20 minutes to make his eyes comfortable and clear enough to continue work; and that he had three 15-minute rest periods during the day during which he applied his thicker, non-preserved artificial tears and closed his eyes to try and recondition his eyes' surface.  The examiner also noted that the Veteran's eyes were often irritated enough at night to wake him (three to four times per week); that he always wore dark sunglasses with side shields when outside and/or driving during the day time; and that driving at night was difficult due to the glare of oncoming headlights.  The diagnostic assessment was that the Veteran had dry eye syndrome and photophobia.

Considering the pertinent evidence in light of the applicable rating criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, is warranted since January 20, 2004; the effective date of the award of service connection.

As illustrated above, the Veteran has consistently complained of dryness of the eyes, with associated light sensitivity and pain, and treatment with artificial tears, since 2004.  Although examiners have provided varied descriptions of the pathology underlying the Veteran's complaints (with the July 2004/May 2010 VA fee basis examiner essentially concluding that the Veteran did not have any residuals of in-service chemical injury), Drs. Rowe and Bustos, and the October 2014 VA examiner, all appear to agree that the Veteran suffers from an impairment of the lacrimal (i.e., tear production and drainage) apparatus, diagnosed as dry eye syndrome (keraconjunctivitis sicca), with associated keratitis and photophobia.  The evidence shows that a small tear meniscus was objectively present at least as early as July 2004, that the Veteran has required ocular lubricants since that time, that he has exhibited outward signs of at least moderate photophobia, and that he has complained of a foreign body sensation in his eyes, with intermittent symptoms that include itching, burning, and blurry vision.

Former Diagnostic Code 6009, while providing for ratings ranging from 10 to 100 percent for unhealed injuries of the eyes, contains little guidance with respect to how such ratings actually are to be assigned.  The Board notes, however, that former Diagnostic Code 6025, which pertains to "epiphora (lacrymal duct, interference with, from any cause)" provides for a 20 percent rating for bilateral disability.  Similarly, former Diagnostic Codes 6022 and 6031, pertaining to lagophthalmos (inability to fully close the eyelids) and dacryocystitis (infection of the lacrimal sac) also provide for a 20 percent rating for bilateral disability.  See also current 38 C.F.R. § 4.79, Diagnostic Code 6025 (providing a 20 percent rating bilateral disorders of the lacrimal apparatus).  Under the circumstances, in light of the Veteran's symptoms, and the ratings available for conditions with similar manifestations, the Board is satisfied that a 20 percent rating is warranted for the Veteran's disability since the effective date of the award of service connection.  The evidence, at a minimum, gives rise to a reasonable doubt on the question.  38 C.F.R. § 4.3.

However, the Board finds that no higher rating is assignable at any pertinent point.  Again, former Diagnostic Code 6009 contains little guidance with respect to the assignment of intermediate ratings.  The Board notes, however, that the Veteran's disability is not manifested by actual impairment of visual acuity (i.e., his visual acuity can be corrected to 20/40 or better, bilaterally) or by loss of visual field, as noted in that diagnostic code.  Moreover, Diagnostic Code 6022, which pertains to a condition that appears to have similar manifestations (as well as current and former Diagnostic Code 6025, pertaining to disorders of the lacrimal apparatus), provides for a maximum rating of 20 percent.  The Board finds no manifestations that would warrant the assignment of an evaluation in excess of that, to include on a staged basis, pursuant to Fenderson.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  In this case, there have been no medical findings of tuberculosis of the eye, disability of the retina, glaucoma, benign or malignant growths of the eyeball, nystagmus, trachomatous conjunctivitis, ptosis, ectropion, entropion, loss of the eyebrows, eyelashes or eyelids, optic neuritis, cataracts, aphakia, paralysis of accommodation, dislocation of the crystalline lens, pterygium, keratoconus, or diplopia.  In addition, there is no evidence of current residuals of active, non-trachomatous conjunctivitis, over and above the symptomatology that is already being compensated under Diagnostic Code 6009.  In the absence of such findings, evaluating the Veteran's disability under Diagnostic Codes 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6023, 6024, 6026, 6027, 6028, 6029, 6030, 6032, 6033, 6034, 6035, 6090, 6091, or 6092 is not appropriate.  See former 38 C.F.R. § 4.84a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's service-connected bilateral eye disability been shown to be so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) . See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  As set out above, the evidence identifies the symptoms of the Veteran's service-connected bilateral eye disability as essentially consisting of dryness and discomfort of the eyes, resulting in a need to avoid exposure to bright light, regular use of ocular lubricants, difficulty using a computer monitor for long periods, and the need to take breaks from reading and monitor use to allow his eyes to recuperate.  The rating schedule fully contemplates this sort of symptomatology (in terms of pain, rest-requirements, and episodic incapacity), and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional eye impairment that has not been attributed to the service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there is no suggestion that the Veteran has been actually or effectively rendered unable to obtain or maintain gainful employment due to his service-connected bilateral eye disability.  To the contrary, the record reflects that he has been gainfully employed throughout the period here at issue.  As such, consideration of a TDIU in connection with the claim on appeal is not warranted.

For all the foregoing reasons, the Board finds that a 20 percent, but no higher, rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, are met from January 20, 2004.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial, 20 percent rating for chemical injury residuals, bilateral eyes, diagnosed as photophobia with dry eye symptoms, is granted from January 20, 2004, subject to the legal authority governing the payment of compensation benefits.


REMAND

Unfortunately, the Board finds that further action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the August 2014 remand was not fully completed.

In the August 2014 remand, the Board requested, among other things, that the AOJ arrange for the Veteran to undergo VA diabetes mellitus examination, by an appropriate physician, at a VA medical facility.  The physician was to render an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not that the Veteran's diabetes was incurred in or aggravated by service.  In so doing, the physician was to comment on the significance, if any, of the Veteran's assertion that his diabetes was caused or aggravated by service-related stress, or by the diet he was served during reserve drills.  The examiner was also to comment on the significance of the Veteran's assertions to the effect that his limited ability to exercise due, in part, to service-connected low back pain, caused or aggravated his diabetes.

A review of the record reveals that the Veteran was examined in October 2014, as requested in the remand.  The examining physician opined that it was less than 50 percent probable that the Veteran's diabetes was incurred in, or aggravated by, service.  However, in doing so, the examiner offered an incomplete opinion with respect to the role of stress.  Specifically, although the examiner cited medical literature for the proposition that "there is strong evidence that psychological stress is related to deterioration in [glycemic] control in established diabetes," she did not provide any comment or analysis as to the medical likelihood that stress associated with the Veteran's reserve service after 1997 or 1998 (when diabetes was diagnosed) aggravated his diabetes.

The examiner also appears to have not fully considered the theory advanced with respect to diet, commenting only upon the likelihood that the diet the Veteran was served during reserve drills caused weight gain, without any mention of whether the diet served during reserve drills had an adverse effect on glycemic control, so as to cause or aggravate the Veteran's diabetes.  In addition, with respect to the Veteran's assertions to the effect that his limited ability to exercise due, in part, to service-connected low back pain, caused or aggravated his diabetes, the examiner appears to have limited her consideration to the Veteran's reported ability to exercise in 2009, without regard to earlier periods where the Veteran's ability to exercise may have been more limited.

Accordingly, the Veteran's claims file should be forwarded to the VA physician who examined the Veteran in October 2014 for an addendum opinion.  Only if the October 2014 physician is unavailable, or a new examination is deemed necessary, should a new examination should be scheduled.

If another examination is scheduled, the Veteran is hereby advised that failure to report for any scheduled examinations, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Roseburg, Oregon were last associated with the Veteran's electronic claims files on December 30, 2014.  Hence, more recent medical records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since December 30, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).
  
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Roseburg VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since December 30, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the October 2014 VA physician provide an addendum opinion.  

If the October 2014 VA physician is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, that fact should be documented in the claims file, and arrangements should be made for the Veteran to undergo another VA examination, by an appropriate physician, to obtain an opinion responsive to the question and comments noted below.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and assertions.

Service-Related Stress-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's type II diabetes mellitus was caused or aggravated by service-related stress.  In so doing, the physician should comment on the significance, if any, of the medical proposition, cited in her October 2014 examination report, to the effect "there is strong evidence that psychological stress is related to deterioration in [glycemic] control in established diabetes," and should discuss the likelihood that stress the Veteran experienced during periods of ACDUTRA (generally, two-week periods of annual training) subsequent to the onset of diabetes, aggravated his diabetes.

The physician should also comment on the significance of entries in medical records dated in November 1998, to the effect that a source of stress for the Veteran at that time was the fact that he was training very hard and working long days in the reserves, as part of learning to be a medic; in August 2003, wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles, and the provider suggested that the military minimize the Veteran's body and food stress; and in July 2004, when, during a VA examination, the Veteran reported that exercise, such as he was required to do in the National Guard, caused him to develop hypoglycemic events.

Diet Served During Reserve Service-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by the diet he was served during periods of ACDUTRA.  In so doing, the physician should comment on the significance if any, of the evidence of record indicating that the Veteran had difficulty controlling his blood sugar during periods of reserve training, to include entries in medical records dated in January 1999, to the effect that the Veteran reported very high blood sugar levels during periods when he was training in the reserves, because he had to eat the food that was put before him; and in August 2003, wherein a private care provider noted that the Veteran's diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles.

Inability to Exercise Due to Service-Connected Low Back Pain-The physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the Veteran's diabetes was caused or aggravated by his limited ability to exercise due, in part, to service-connected low back pain.  In so doing, the physician should comment on the significance if any, of entries in medical records dated in October 2002, to the effect the Veteran's physical condition, including low back pain, limited the type of sit-ups he could do; in August 2003, to the effect that the Veteran's exercise was sharply limited due to chronic back pain and spasm, and that his diabetes seemed fairly volatile and responded rapidly to food intake styles and exercise styles; in December 2003, to the effect that the Veteran was unable to perform the standard Army physical fitness test due, in part, to low back pain; in September 2004, showing that the Veteran was placed on a permanent physical profile for diabetes, and for difficulties with his back and neck; in October 2009, wherein the employee wellness coordinator at the Veteran's job indicated that the Veteran was unable to work out at the levels he would like due to problems with his low back and knees; and in February 2011, to the effect that the Veteran usually had a very strict exercise regimen, but that he had not been able to exercise for the past month due to knee and back pain.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


